DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 4, “of the blood pressure. parameters.” should read, “of the blood pressure parameters.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 14 recites the limitation "obtaining the measurements of the cardiovascular" in lines 3-4.  This claim limitation is rendered indefinite and unclear. Examiner will interpret as “obtaining the measurements of the cardiovascular parameters.” and suggests amending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 13, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0071550 Newberry, hereinafter “Newberry”.
Regarding claim 1, Newberry discloses a cardiovascular monitoring assembly (Figure 20, element 2000 and Para 48; the biosensors measure cardiovascular parameters) comprising: a set of transceivers configured for wireless communication (Para 51 discloses that the biosensor includes a transceiver that is wireless; Figure 20 discloses multiple biosensors 100, therefore it is inherent that each biosensors has its own transceiver); a set of detectors configured for coupling to a user (Figure 20, elements 100), the detectors being optical type (Para 64), each detector being configured for measuring a respective cardiovascular parameter such that the set of detectors is configured for measuring a variety of cardiovascular parameters (Para 148; given that multiple biosensors are used, each biosensor could measure one or more of the patient vitals related to cardiology), each detector being operationally coupled to a respective transceiver  (Para 51 indicates that the biosensor has a transceiver, and Figure 20 shows multiple biosensors, it is inherent that each has its respective transceiver) such that the detector is positioned for relaying a measurement of an associated cardiovascular parameter to the respective transceiver wherein the respective transceiver is configured for transmitting the measurement to an electronic device (Para 51 and 143 the data is communicated via the 
Regarding claim 2, Newberry discloses the set of detectors comprising: a set of first sensors configured for adhesively coupling to skin of the user (Figure 20 shows that multiple biosensors can be used and Para 134 and 48 show that the sensor can be adhesively coupled to the skin, more specifically any combination of placement and measurement can be made, given that the sensors can be placed on any skin surface and measure all PPG signals, see Para 140) wherein each first sensor is configured for measuring a pulse rate of the user (Para 48 discloses the one biosensor to have multiple sensors, this can be placed on the chest to measure pulse, see also para 148); a second sensor configured for coupling to an extremity of the user wherein the second sensor is configured for measuring a blood oxygenation level of the user (Para 48, a second sensor could be placed on the finger to measure blood oxygenation); and a third sensor configured for coupling to at least one of a limb and a digit of a hand of the user wherein the third sensor is configured for measuring a blood pressure of the user (Para 48 the sensor can be placed on the wrist to measure blood pressure).
Regarding claim 3, Newberry discloses the set of first sensors (Para 48) comprising three first sensors (Para 48 discloses that the biosensor can include one or more sensors for detecting data, therefore it can include three first sensors).
Regarding claim 4, Newberry discloses a communications housing defining an interior space (Figure 17A shows a sensor patch, clearly within a housing), an associated transceiver being coupled to the communications housing and positioned in the interior space (Figure 17A, element 106), the set of first sensors being wiredly coupled to the communications housing (Figure 17A, element 1702); a communications battery coupled to the communications housing (Figure 17A, element 108) and positioned in the interior space (See Figure 17A); and a communications microprocessor (Figure 1, element 102 and Para 196) coupled to the communications housing and positioned in the interior space (Figure 1, within the biosensor module, inherently within the space of the housing), the communications microprocessor being operationally coupled to the communications battery, the set of first sensors, and the associated transceiver (See Figure 1, all the elements are in communication, including the processing circuit, the battery, the transceiver, and the sensors 110) such that the communications microprocessor is positioned for receiving pulse rate measurements from the set of first sensors and for actuating the associated transceiver for transmitting the measurements to the electronic device (Para 148; the biosensor automatically transmits data to the EMR application to deliver the data to the electronic device).
Regarding claim 9, Newberry discloses a sleeve (Figure 19A) configured for inserting the digit of the hand of the user (Para 138), the second sensor being coupled to the sleeve (Para 138) wherein the second sensor is configured for contacting skin of the digit of the hand as the digit is inserted into the sleeve (Para 138); a transmissions housing coupled to the sleeve (Figure 19A shows the housing and the content of the biosensor is the same as that shown in Figure 1, only difference is the shape of the sensor, see para 138), the transmissions housing defining an internal space, an associated transceiver being coupled to the transmissions housing and positioned in the internal space (Figure 1 shows that a transceiver 106 is in the biosensor): a transmissions battery coupled to the transmissions housing and positioned in the internal space (Figure 1, element 108); and a transmissions microprocessor coupled to the transmissions housing and positioned in the internal space (Figure 1, element 102 and Para 196), the transmissions microprocessor being operationally coupled to the transmissions battery, the second sensor, and the associated transceiver (See Figure 1, all the elements are in communication, including the processing circuit, the battery, the transceiver, and the sensors 110) such that the transmissions microprocessor is positioned for receiving the measurement of the blood oxygenation level from the second sensor (Para 138) and for actuating the associated transceiver for transmitting the measurement to the electronic device (Para 148; the biosensor automatically transmits data to the EMR application to deliver the data to the electronic device).
Regarding claim 10, Newberry discloses a wrist cuff comprising a cuff housing (Figure 17B) and a band wherein the band is configured for coupling the cuff housing to a wrist of the user (Para 135), the cuff housing defining an inner space (Para 135; the biosensor forms the cuff housing that is attached to the band for placement on the wrist), an associated transceiver being coupled to the cuff housing and positioned in the inner space (Figure 1, element 106), the third sensor being coupled to a lower face of the cuff housing wherein the third sensor is configured for contacting skin of the wrist of the user (Para 138); a cuff battery coupled to the cuff housing and positioned in the inner space (Figure 17B and Figure 1, element 108); and a cuff microprocessor coupled to the cuff housing and positioned in the inner space (Figure 1, element 102 and Para 196), the cuff microprocessor being operationally coupled to the cuff battery, the third sensor, and the associated transceiver (See Figure 1, all the elements are in communication, including the processing circuit, the battery, the transceiver, and the sensors 110) such that the cuff microprocessor is positioned for receiving the measurement of the blood pressure (Para 48) from the third sensor and for actuating the associated transceiver for transmitting the measurement to the electronic device (Para 148; the biosensor automatically transmits data to the EMR application to deliver the data to the electronic device).
Regarding claim 13, Newberry discloses a screen (Figure 1, element 118) coupled to an upper face of the cuff housing (Figure 17B, the screen is not shown, but is on the other end of the watch-type biosensor), the screen being operationally coupled to the cuff microprocessor (See Figure 1, all elements are coupled) such that the cuff microprocessor is positioned for selectively actuating the screen for displaying a time and the measurement of the blood pressure parameters (Para 50, see also Figure 19B that shows the display with the vital measurement and the time).
Regarding claim 15, Newberry discloses a cardiovascular monitoring assembly (Figure 20, element 2000 and Para 48; the biosensors measure cardiovascular parameters) and electronic device combination (Para 51 and 143 the data is communicated via the wireless transceiver to a remote monitoring station electronic device) comprising: an electronic device (Para 51 and 143 the data is communicated via the wireless transceiver to a remote monitoring station electronic device); a set of transceivers configured for wireless communication with the electronic device (Para 51 discloses that the biosensor includes a transceiver that is wireless; Figure 20 discloses multiple biosensors 100, therefore it is inherent that each biosensors has its own transceiver); a set of detectors configured for coupling to a user (Figure 20, elements 100), the detectors being optical type (Para 64), each detector being configured for measuring a respective cardiovascular parameter such that the set of detectors is configured for measuring a variety of cardiovascular parameters (Para 148; given that multiple biosensors are used, each biosensor could measure one or more of the patient vitals related to cardiology), each detector being operationally coupled to a respective transceiver  (Para 51 indicates that the biosensor has a transceiver, and Figure 20 shows multiple biosensors, it is inherent that each has its respective transceiver) such that the detector is positioned for relaying a measurement of an associated cardiovascular parameter to the respective transceiver wherein the respective transceiver is configured for transmitting the measurement to an electronic device (Para 51 and 143 the data is communicated via the wireless transceiver to a remote monitoring station electronic device); and processing programming code positioned on the electronic device enabling the electronic device for displaying the measurements of the cardiovascular parameters (Para 143, 147, and 148 disclose a program on an application server on user devices and monitoring stations that displays vitals measured through communication with the EMR) on a display of the electronic device and for logging the measurements in a data storage module of the electronic device (Para 144 the data is stored on a server within the mobile/ electronic device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0071550 Newberry, hereinafter “Newberry”, in view of CN 104207755 Hong et al., hereinafter “Hong”.
Regarding claim 5, Newberry discloses the communications housing (Figure 17A) is positioned proximate to a sternum of the user and such that the set of first sensors is positioned for adhesively coupling to the chest of the user (Para 48; The patch can be attached, adhesively Para 134, to the chest of the user, inherently near the sternum).
Newberry does not disclose a strap having opposing ends coupled to the communications housing defining a loop wherein the strap is configured for positioning around a neck of the user.
However, Hong discloses a cardiovascular vital measurement device (Para 8) and teaches a strap having opposing ends coupled to the communications housing defining a loop (Para 110, 263, and 479; the heart monitor can be worn on the chest via a strap, forming a loop and can be attached to a necklace that wraps around the neck of the user) wherein the strap is configured for positioning around a neck of the user (Para 110, 263, and 479).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a strap around the neck to secure the patch on the chest as taught by Hong, in the invention of Newberry, in order to allow for a comfortable sensing system that can be secure and worn for extended periods of time, while still being removable and worn in multiple ways (Hong; Para 263).
Regarding claim 6, Newberry does not disclose a switch coupled to the communications housing, the switch being operationally coupled to the communications microprocessor wherein the switch is configured for switching for signaling the communications microprocessor for denoting a pulse rate measurement of interest.
However, Hong teaches a switch coupled to the communications housing (Para 56; a button is placed on the side of the housing), the switch being operationally coupled to the communications microprocessor (Para 68 and 108 disclose the processor controls the measurements and operation of the device and therefore it is inherent that the button is connected to this functionality of the processor) wherein the switch is configured for switching for signaling the communications microprocessor for denoting a pulse rate measurement of interest (Para 174; the button is pressed to indicate or trigger a heart rate measurement).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a switch as taught by Hong, in the invention of Newberry, in order to save power and producer faster measurements (Hong; Para 147).
Regarding claim 7, Newberry does not disclose the switch comprising a button, the button being depressible.
However, Hong teaches the switch comprising a button (Para 174), the button being depressible (Para 174).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a switch in a form of a button as taught by Hong, in the invention of Newberry, in order to allow the user to easily trigger a measurement (Hong; Para 174).
Regarding claim 8, Newberry does not disclose the button being red colored.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included any color for the button in Hong in the design of Newberry because Applicant has not disclosed that the specified color provides an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section IVA “CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”). 
One of ordinary skill in the art, furthermore, would expect the combination of Hong and Newberry’s device, to perform equally as well as the applicant's invention in terms of pressing the button to activate a function.
Therefore, it would have been prima facie obvious to modify Newberry and Hong to obtain the invention as specified in claim 8, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Newberry and Hong.
Regarding claim 14, Newberry does not disclose command programming code positioned on the electronic device enabling the electronic device for selectively signaling the set of transceivers for actuating the set of detectors for obtaining the measurements of the cardiovascular parameters.
However, Hong teaches command programming code positioned on the electronic device (Para 248, 306, and 307) enabling the electronic device for selectively signaling the set of transceivers for actuating the set of detectors for obtaining the measurements of the cardiovascular parameters (Para 306 and 307 disclose that the auxiliary device can send commands to the biometric monitoring device to start the collection of metrics).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an initiation ability, to allow the electronic device to initiate measurements as taught by Hong, in the device of Newberry, given that Newberry does have a two way communication (Newberry; Para 150) and allows the user to control the sensors via the separate mobile phone (Hong; Para 306 and 307).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0071550 Newberry, hereinafter “Newberry”, in view of US 2009/0048526 Aarts et al., hereinafter “Aarts”. 
Regarding claim 11, Newberry does not disclose a first fastener coupled to the band proximate to a first end of the band; and a second fastener coupled to the band proximate to a second end of the band, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for coupling the band around the wrist of the user.
However, Aarts discloses a cardiovascular monitoring apparatus (Abstract) and teaches a first fastener coupled to the band proximate to a first end of the band (See annotated Figure 2); and a second fastener coupled to the band proximate to a second end of the band (See annotated Figure 2), the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for coupling the band around the wrist of the user (See annotated Figure 2, the second end attaches to the first end using the middle prong).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a first and second faster to the wrist band as taught by Aarts, in the invention of Newberry, in order to allow the apparatus to fasten and be carried on the wrist (Aarts; Para 34).

    PNG
    media_image1.png
    537
    512
    media_image1.png
    Greyscale

Regarding claim 12, Newberry does not disclose the first fastener comprising a plurality of apertures and the second fastener comprising a buckle, the buckle being frame type such that a prong of the buckle is positioned for selectively inserting into a respective aperture for coupling the band to the wrist of the user.
However, Aarts teaches the first fastener comprising a plurality of apertures (See annotated Figure 2) and the second fastener comprising a buckle (See annotated Figure 2), the buckle being frame type such that a prong of the buckle is positioned for selectively inserting into a respective aperture for coupling the band to the wrist of the user (See annotated Figure 2, middle prong inserts into apertures).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a first and second faster to the wrist band as taught by Aarts, in the invention of Newberry, in order to allow the apparatus to fasten and be carried on the wrist (Aarts; Para 34).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0071550 Newberry, hereinafter “Newberry”, in view of CN 104207755 Hong et al., hereinafter “Hong”, further in view of US 2009/0048526 Aarts et al., hereinafter “Aarts”. 
Regarding claim 16, Newberry discloses a cardiovascular monitoring assembly (Figure 20, element 2000 and Para 48; the biosensors measure cardiovascular parameters) comprising: a set of transceivers configured for wireless communication (Para 51 discloses that the biosensor includes a transceiver that is wireless; Figure 20 discloses multiple biosensors 100, therefore it is inherent that each biosensors has its own transceiver); a set of detectors configured for coupling to a user (Figure 20, elements 100), the detectors being optical type (Para 64), each detector being configured for measuring a respective cardiovascular parameter such that the set of detectors is configured for measuring a variety of cardiovascular parameters (Para 148; given that multiple biosensors are used, each biosensor could measure one or more of the patient vitals related to cardiology), each detector being operationally coupled to a respective transceiver  (Para 51 indicates that the biosensor has a transceiver, and Figure 20 shows multiple biosensors, it is inherent that each has its respective transceiver) such that the detector is positioned for relaying a measurement of an associated cardiovascular parameter to the respective transceiver wherein the respective transceiver is configured for transmitting the measurement to an electronic device (Para 51 and 143 the data is communicated via the wireless transceiver to a remote monitoring station electronic device), the set of detectors comprising: a set of first sensors configured for adhesively coupling to skin of the user (Figure 20 shows that multiple biosensors can be used and Para 134 and 48 show that the sensor can be adhesively coupled to the skin, more specifically any combination of placement and measurement can be made, given that the sensors can be placed on any skin surface and measure all PPG signals, see Para 140) wherein each first sensor is configured for measuring a pulse rate of the user (Para 48 discloses the one biosensor to have multiple sensors, this can be placed on the chest to measure pulse, see also para 148), the set of first sensors (Para 48) comprising three first sensors (Para 48 discloses that the biosensor can include one or more sensors for detecting data, therefore it can include three first sensors), a second sensor configured for coupling to an extremity of the user wherein the second sensor is configured for measuring a blood oxygenation level of the user (Para 48, a second sensor could be placed on the finger to measure blood oxygenation); and a third sensor configured for coupling to at least one of a limb and a digit of a hand of the user wherein the third sensor is configured for measuring a blood pressure of the user (Para 48 the sensor can be placed on the wrist to measure blood pressure); a communications housing defining an interior space (Figure 17A shows a sensor patch, clearly within a housing), an associated transceiver being coupled to the communications housing and positioned in the interior space (Figure 17A, element 106), the set of first sensors being wiredly coupled to the communications housing (Figure 17A, element 1702); the communications housing (Figure 17A) is positioned proximate to a sternum of the user and such that the set of first sensors is positioned for adhesively coupling to the chest of the user (Para 48; The patch can be attached, adhesively Para 134, to the chest of the user, inherently near the sternum); a communications battery coupled to the communications housing (Figure 17A, element 108) and positioned in the interior space (See Figure 17A); and a communications microprocessor (Figure 1, element 102 and Para 196) coupled to the communications housing and positioned in the interior space (Figure 1, within the biosensor module, inherently within the space of the housing), the communications microprocessor being operationally coupled to the communications battery, the set of first sensors, and the associated transceiver (See Figure 1, all the elements are in communication, including the processing circuit, the battery, the transceiver, and the sensors 110) such that the communications microprocessor is positioned for receiving pulse rate measurements from the set of first sensors and for actuating the associated transceiver for transmitting the measurements to the electronic device (Para 148; the biosensor automatically transmits data to the EMR application to deliver the data to the electronic device); a sleeve (Figure 19A) configured for inserting the digit of the hand of the user (Para 138), the second sensor being coupled to the sleeve (Para 138) wherein the second sensor is configured for contacting skin of the digit of the hand as the digit is inserted into the sleeve (Para 138); a transmissions housing coupled to the sleeve (Figure 19A shows the housing and the content of the biosensor is the same as that shown in Figure 1, only difference is the shape of the sensor, see para 138), the transmissions housing defining an internal space, an associated transceiver being coupled to the transmissions housing and positioned in the internal space (Figure 1 shows that a transceiver 106 is in the biosensor): a transmissions battery coupled to the transmissions housing and positioned in the internal space (Figure 1, element 108); a transmissions microprocessor coupled to the transmissions housing and positioned in the internal space (Figure 1, element 102 and Para 196), the transmissions microprocessor being operationally coupled to the transmissions battery, the second sensor, and the associated transceiver (See Figure 1, all the elements are in communication, including the processing circuit, the battery, the transceiver, and the sensors 110) such that the transmissions microprocessor is positioned for receiving the measurement of the blood oxygenation level from the second sensor (Para 138) and for actuating the associated transceiver for transmitting the measurement to the electronic device (Para 148; the biosensor automatically transmits data to the EMR application to deliver the data to the electronic device); a wrist cuff comprising a cuff housing (Figure 17B) and a band wherein the band is configured for coupling the cuff housing to a wrist of the user (Para 135), the cuff housing defining an inner space (Para 135; the biosensor forms the cuff housing that is attached to the band for placement on the wrist), an associated transceiver being coupled to the cuff housing and positioned in the inner space (Figure 1, element 106), the third sensor being coupled to a lower face of the cuff housing wherein the third sensor is configured for contacting skin of the wrist of the user (Para 138); a cuff battery coupled to the cuff housing and positioned in the inner space (Figure 17B and Figure 1, element 108); and a cuff microprocessor coupled to the cuff housing and positioned in the inner space (Figure 1, element 102 and Para 196), the cuff microprocessor being operationally coupled to the cuff battery, the third sensor, and the associated transceiver (See Figure 1, all the elements are in communication, including the processing circuit, the battery, the transceiver, and the sensors 110) such that the cuff microprocessor is positioned for receiving the measurement of the blood pressure (Para 48) from the third sensor and for actuating the associated transceiver for transmitting the measurement to the electronic device (Para 148; the biosensor automatically transmits data to the EMR application to deliver the data to the electronic device); a screen (Figure 1, element 118) coupled to an upper face of the cuff housing (Figure 17B, the screen is not shown, but is on the other end of the watch-type biosensor), the screen being operationally coupled to the cuff microprocessor (See Figure 1, all elements are coupled) such that the cuff microprocessor is positioned for selectively actuating the screen for displaying a time and the measurement of the blood pressure parameters (Para 50, see also Figure 19B that shows the display with the vital measurement and the time); processing programming code positioned on the electronic device enabling the electronic device for displaying the measurements of the cardiovascular parameters (Para 143, 147, and 148 disclose a program on an application server on user devices and monitoring stations that displays vitals measured through communication with the EMR) on a display of the electronic device and for logging the measurements in a data storage module of the electronic device (Para 144 the data is stored on a server within the mobile/ electronic device).
Newberry does not disclose a strap having opposing ends coupled to the communications housing defining a loop wherein the strap is configured for positioning around a neck of the user.
However, Hong discloses a cardiovascular vital measurement device (Para 8) and teaches a strap having opposing ends coupled to the communications housing defining a loop (Para 110, 263, and 479; the heart monitor can be worn on the chest via a strap, forming a loop and can be attached to a necklace that wraps around the neck of the user) wherein the strap is configured for positioning around a neck of the user (Para 110, 263, and 479).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a strap around the neck to secure the patch on the chest as taught by Hong, in the invention of Newberry, in order to allow for a comfortable sensing system that can be secure and worn for extended periods of time, while still being removable and worn in multiple ways (Hong; Para 263).
Newberry does not disclose a switch coupled to the communications housing, the switch being operationally coupled to the communications microprocessor wherein the switch is configured for switching for signaling the communications microprocessor for denoting a pulse rate measurement of interest; the button being depressible.
However, Hong teaches a switch coupled to the communications housing (Para 56; a button is placed on the side of the housing), the switch being operationally coupled to the communications microprocessor (Para 68 and 108 disclose the processor controls the measurements and operation of the device and therefore it is inherent that the button is connected to this functionality of the processor) wherein the switch is configured for switching for signaling the communications microprocessor for denoting a pulse rate measurement of interest (Para 174; the button is pressed to indicate or trigger a heart rate measurement); the button being depressible (Para 174).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a switch that is depressible as taught by Hong, in the invention of Newberry, in order to save power, producer faster measurements (Hong; Para 147) and allow the user to easily trigger a measurement (Hong; Para 174).
Newberry does not disclose the button being red colored.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included any color for the button in Hong in the design of Newberry because Applicant has not disclosed that the specified color provides an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section IVA “CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”). One of ordinary skill in the art, furthermore, would expect the combination of Hong and Newberry’s device, to perform equally as well as the applicant’s invention in terms of pressing the button to activate a function.
Therefore, it would have been prima facie obvious to modify Newberry and Hong to obtain the invention as specified in claim 8, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Newberry and Hong.
Newberry does not disclose a first fastener coupled to the band proximate to a first end of the band; a second fastener coupled to the band proximate to a second end of the band, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for coupling the band around the wrist of the user, the first fastener comprising a plurality of apertures and the second fastener comprising a buckle, the buckle being frame type such that a prong of the buckle is positioned for selectively inserting into a respective aperture for coupling the band to the wrist of the user.
However, Aarts discloses a cardiovascular monitoring apparatus (Abstract) and teaches a first fastener coupled to the band proximate to a first end of the band (See annotated Figure 2); and a second fastener coupled to the band proximate to a second end of the band (See annotated Figure 2), the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for coupling the band around the wrist of the user (See annotated Figure 2, the second end attaches to the first end using the middle prong), the first fastener comprising a plurality of apertures (See annotated Figure 2) and the second fastener comprising a buckle (See annotated Figure 2), the buckle being frame type such that a prong of the buckle is positioned for selectively inserting into a respective aperture for coupling the band to the wrist of the user (See annotated Figure 2, middle prong inserts into apertures).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a first and second faster to the wrist band as taught by Aarts, in the invention of Newberry, in order to allow the apparatus to fasten and be carried on the wrist (Aarts; Para 34).
Newberry does not disclose command programming code positioned on the electronic device enabling the electronic device for selectively signaling the set of transceivers for actuating the set of detectors for obtaining the measurements of the cardiovascular parameters.
However, Hong teaches command programming code positioned on the electronic device (Para 248, 306, and 307) enabling the electronic device for selectively signaling the set of transceivers for actuating the set of detectors for obtaining the measurements of the cardiovascular parameters (Para 306 and 307 disclose that the auxiliary device can send commands to the biometric monitoring device to start the collection of metrics).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an initiation ability, to allow the electronic device to initiate measurements as taught by Hong, in the device of Newberry, given that Newberry does have a two way communication (Newberry; Para 150) and allows the user to control the sensors via the separate mobile phone (Hong; Para 306 and 307).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792